DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-5, 7, 9-10, and 15-26 are pending in the Amendment filed 10/02/2020.
The rejection of claims 1-5, 7, 9-11 and 15-26 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendment to claims 1, 7, 9, 15, 23, and 24-26 (deleting the relative term “or more”). 
The rejection of claims 1-5, 7, and 9 under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 20050006307 A1) in view of Bian et al. (US 20100221844 A1) is withdrawn in view of Applicant’s amendment to claim 1 (incorporating claim 11). 
Claims 1-5, 7, 9-10 and 15-26 are allowed. 
Allowable Subject Matter
Claims 1-5, 7, 9-11 and 15-26 are allowed. 
The following is an examiner’s statement of reasons for allowance: Applicant’s claim amendments have overcome the rejections of record and put the Application in condition for allowance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references are cited to show methods of regenerating chromatography column media [Abstracts]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511.  The examiner can normally be reached on M-F, 7:00 AM - 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713                                                                                                                                                                                                        

/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713